DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. OBJECTIONS TO THE CLAIMS
Claim 6 is objected to because of the following informalities:  
in claim 6, line 19, “… determining a slack capacity for a second kernel unit based on ...” should be replaced with -… determining a slack capacity for the second kernel unit based on ...-;
Appropriate correction is required.

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Subramanian et al. (US Pub.: 2006/0003757) in view of Nollet et al. (US Pub.: 2004/0049672), Mukherjee et al. (US Pub.: 2005/0278680), Ueda (US Pub.: 2008/0229320), Kelem et al. (US Patent 8,384,416), and Suaris et al. (US Pub.: 2005/0093571).

As per claim 1, Subramanian teaches/suggests a method of operation of a computing system comprising: 
generating a first cluster having a first kernel unit for managing first reconfigurable hardware devices (e.g. reconfigurable architecture together with application-specific kernels; and configuration input 281 can also include information associated with the interconnect configuration used to build a cluster/group) ([0045] and [0116]) (e.g. first cluster corresponding to a first sub function) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; and [0111]-[0116]);
analyzing an application descriptor associated with an application (e.g. application having a function that is constitute of the first sub functions), wherein the application descriptor is used to determine how the first reconfigurable hardware devices are to be allocated for the application (e.g. reconfigurability based upon the specific needs identified for a class of protocol in a given application, or for a class of applications: [0087] and [0216]-[0220]) (Fig. 1D; Fig. 2A-2F; [0045]; [0059]; [0070]-[0076]; [0082]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]);
having reconfigurable resources in the first reconfigurable hardware devices implementing the application (e.g. application is implemented via the reconfigurable 
implementing the application with the reconfigurable resources (e.g. application is implemented via the reconfigurable logic/hardware) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]); 
operating with a second kernel unit; communicating from the first kernel unit to the second kernel unit, having resources in the first kernel unit, the second kernel unit configured to be operational (e.g. as the first and second kernel units are configured/reconfigured to operate together to accomplish a specific need) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]); and 
executing with the first kernel unit (e.g. processing associated with the first kernel unit: [0083]) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]); and 
executing with the second kernel unit (e.g. processing associated with the second kernel unit: [0083]) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]).
Subramanian does not teach the method of operation of a computing system comprising:
generating a first bitstream based on the application descriptor for loading the first reconfigurable hardware devices;
scheduling a time slot during which reconfigurable resources are to be reserved to implement the application;

calculating an optimization result for the first fragment;
determining a slack capacity for a second based on the optimization result, the slack capacity is an amount of resources available for implementing fragments;
sending a request, the request indicating insufficient reconfigurable resources, to schedule another time slot and generate a second fragment of the application on the second kernel unit based on the slack capacity using an allocation module implemented in a second reconfigurable hardware devices, and the second reconfigurable hardware devices are field programmable gate array devices;
operating the first fragment during the time slot; and
operating the second fragment during the another time slot.
Nollet teaches/suggests a method comprising: generating a first bitstream based on the application descriptor for loading the first reconfigurable hardware devices (e.g. description: [0021] and [0079]); and implementing with the first bitstream in the first cluster (e.g. area fragment: [0058]; [0075]; and [0136]) loaded into the resources ([0020]-[0021]; [0058]; [0075]-[0079]; [0084]; [0094]; [0117]; and [0136]), by combining the fragment for loading the hardware device with Subramanian’s first reconfigurable hardware device, the resulting combination of the references further teaches the above claimed features.
Mukherjee teaches/suggests a method comprising: scheduling a time slot during which reconfigurable resources are to be reserved to implement the application; upon Subramanian’s reconfigurable resources for implementing the application, the resulting combination of the reference further teaches/suggests the above claimed features.
Ueda teaches/suggests a method comprising: sending a request, the request indicating insufficient reconfigurable resources, to be operational based on the request ([0034]-[0038]).
Kelem teaches/suggests a method comprising: a second fragment of the application on the second kernel unit using an allocation module (e.g. assign/re-assign operation(s) associated with program/application to corresponding circuit element) implemented in a second reconfigurable hardware devices, and the second reconfigurable hardware devices are field programmable gate array devices (e.g. as the IC(s) itself implement reassignments via self-healing in real-time or near real-time to allow operation to continue without disruption: col. 13, l. 41 to col. 14, l. 16 and col. 65, ll. 13-57) (Fig. 2; col. 3, ll. 21-58; col. 13, l. 11 to col. 14, l. 51; col. 15, l. 40 to col. 16, l. 40; col. 27, ll. 19-21; col. 43, l. 66 to col. 44, l. 9; col. 48, ll. 48-54; col. 65, l. 13 to col. 68, l. 14).
Suaris teaches/suggests a method comprising: calculating an optimization result for a first (e.g. associated with the architecture knowing the reduction in timing delay or reduction in amount of slack as re-implementation is being carried out); determining a slack capacity for a second based on the optimization result, the slack capacity is an amount of resources available for implementing fragments (e.g. as the architecture would need to know the resources available for new implementation based on result from re-implementation being carried out); and generating based on the slack capacity (e.g. as the new implementation is being generated via re-implementation base on the amount of available resources) ([0013]-[0014]; [0026]-[0027]; [0029]; [0027]-[0039]; [0057]-[0071]).
It would have been obvious for one of ordinary skill in this art, at the time of invention was made, to include Nollet’s generation of the first bitstream and implementing of the first fragment, Mukherjee’s SPM methodology, Ueda’s allocation request for additional resource(s), Kelem’s self-healing operations and Suaris’ re-implementation operations into Subramanian’s computing system for the benefit of automatically identifying the data that should be configured on the device, as well as improving the flexibility in the use of resources (Nollet, [0010]), automatically reaching an optimal physical hardware design (Mukherjee, [0015]), properly detecting insufficiency of allocated resource(s) (Ueda, [0038]), implementing a robust integrated circuit architecture that is capable of significant resiliency (Kelem, col. 3, ll. 21-23), and improving the design (Suaris, [0037]) to obtain the invention as specified in claim 1.

Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 1 above, where Nollet, Mukherjee and Ueda further teach/suggest the method further comprising generating an additional bitstream based on the application descriptor for loading an additional reconfigurable hardware device in the first cluster, wherein the additional bitstream implements the second fragment of the application different from the first fragment implemented by the first bitstream (Nollet, [0065]; [0075]; [0079]; [0084]; [0094]; [0117]; Mukherjee, Fig. 5; [0015]-[0019]; [0032]-[0035]; [0042]-[0043]; and Ueda, ([0034]-[0038]). 
 
As per claim 3, Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 1 above, where Subramanian and Nollet further teach/suggest the method further comprising: sending a session command from the first cluster to a second cluster (e.g. signal: [0094]-[0097]; and [0116], Subramanian) coupled to the first cluster for requesting the application to be loaded into the second cluster (Subramanian, Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; [0216]-[0220]; and Nollet, [0020]-[0021]; [0058]; [0075]-[0079]; [0084]; [0094]; [0117]; and [0136]). 
 
As per claim 4, Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 1 above, where Subramanian, Nollet and Mukherjee further teach/suggest the method further comprising searching the first cluster based on a multi-plane scope for the reconfigurable resources to implement the application (e.g. planes 201a-201i: [0070]-[0072], Subramanian), the multi-plane scope Subramanian, Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; [0216]-[0220]; Nollet, [0020]-[0021]; [0058]; [0075]-[0079]; [0084]; [0094]; [0117]; [0136]; and Mukherjee, Fig. 5; [0015]-[0019]; [0032]-[0035]; [0042]-[0043]), wherein the first and second clusters would have been searched for configuration/reconfiguration.
 
As per claim 5, Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 1 above, where Subramanian, Nollet and Mukherjee further teach/suggest the method further comprising: wherein the reconfigurable resources include a combination of programmable logic blocks or interconnects (Subramanian, Fig. 2A-2F; [0045]; [0061]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; [0216]-[0220]; Nollet, [0020]-[0021]; [0058]; [0075]-[0079]; [0084]; [0094]; [0117]; [0136]; and Mukherjee, Fig. 5; [0015]-[0019]; [0032]-[0035]; [0042]-[0043]).

As per claim 6, Subramanian teaches/suggests a method of operation of a computing system comprising: 
generating a first cluster having a first kernel unit for managing a first reconfigurable hardware devices (e.g. reconfigurable architecture together with application-specific kernels; and configuration input 281 can also include information associated with the interconnect configuration used to build a cluster/group) ([0045] and 
generating a second cluster having a second kernel unit for managing second reconfigurable hardware devices (e.g. second cluster corresponding to a second sub function) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; and [0111]-[0116]);
analyzing an application descriptor associated with an application (e.g. application having a function that is constitute of the first and second sub functions), wherein the application descriptor is used to determine how the first reconfigurable hardware devices are to be allocated for the application (e.g. reconfigurability based upon the specific needs identified for a class of protocol in a given application, or for a class of applications: [0087] and [0216]-[0220]) (Fig. 1D; Fig. 2A-2F; [0045]; [0059]; [0070]-[0076]; [0082]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]); 
having reconfigurable resources in the first reconfigurable hardware devices implementing the application (e.g. application is implemented via the reconfigurable logic/hardware) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]); and
implementing the application with the reconfigurable resources (e.g. application is implemented via the reconfigurable logic) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]); and 
operating with a second kernel unit; communicating from the first kernel unit to a second kernel unit, having resources in the first kernel unit, the second kernel unit 
executing with the first kernel unit (e.g. processing associated with the first kernel unit: [0083]) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]); and 
executing with the second kernel unit (e.g. processing associated with the second kernel unit: [0083]) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]).
Subramanian does not teach the method of operation of a computing system comprising:
generating a load command for an application received by the first cluster;
operating accordingly for the load command;
generating a first bitstream based on the application descriptor for loading the first reconfigurable hardware devices;
scheduling a time slot during which reconfigurable resources are to be reserved to implement the application;
upon occurrence of the scheduled time slot, implementing a first fragment with the first bitstream in the first cluster loaded into the resources that have been reserved to implement the application;
calculating an optimization result for the first fragment;

sending a request, the request indicating insufficient reconfigurable resources, to schedule another time slot and generating a portion of the application for a second fragment of the application on the second kernel unit based in the slack capacity using an allocation module implemented in a second reconfigurable hardware devices, the second reconfigurable devices are field programmable gate array devices;
operating the first fragment during the time slot; and
operating the second fragment during the another time slot.
Nollet teaches/suggests a method comprising: 
generating a load command for an application received by the first cluster ([0081] and [0107]-[0108]); operating accordingly for the load command; 
generating a first bitstream based on the application descriptor for loading the first reconfigurable hardware devices (e.g. description: [0021] and [0079]); 
implementing with the first bitstream in the first cluster (e.g. area fragment: [0058]; [0075]; and [0136]) loaded into the resources; and 
operating accordingly with the first fragment ([0020]-[0021]; [0058]; [0075]-[0079]; [0084]; [0094]; [0117];  and [0136]), by combining the fragment for the hardware device with Subramanian’s first reconfigurable hardware devices, the resulting combination of the references further teaches the above claimed features.
Mukherjee teaches/suggests a method comprising: scheduling a time slot during which reconfigurable resources are to be reserved to implement the application; upon occurrence of the scheduled time slot, implementing a first fragment with the resources Subramanian’s reconfigurable resources for implementing the application, the resulting combination of the reference further teaches/suggests the above claimed features.
Ueda teaches/suggests a method comprising: sending a request, the request indicating insufficient reconfigurable resources, to be operational based on the request ([0034]-[0038]).
Kelem teaches/suggests a method comprising: a portion of the application for a second fragment of the application on the second kernel unit using an allocation module (e.g. assign/re-assign operation(s) associated with program/application to corresponding circuit element) implemented in a second reconfigurable hardware devices, and the second reconfigurable hardware devices are field programmable gate array devices (e.g. as the IC(s) itself implement reassignments via self-healing in real-time or near real-time to allow operation to continue without disruption: col. 13, l. 41 to col. 14, l. 16 and col. 65, ll. 13-57) (Fig. 2; col. 3, ll. 21-58; col. 13, l. 11 to col. 14, l. 51; col. 15, l. 40 to col. 16, l. 40; col. 27, ll. 19-21; col. 43, l. 66 to col. 44, l. 9; col. 48, ll. 48-54; col. 65, l. 13 to col. 68, l. 14).
Suaris teaches/suggests a method comprising: calculating an optimization result for a first (e.g. associated with the architecture knowing the reduction in timing delay or 
It would have been obvious for one of ordinary skill in this art, at the time of invention was made, to include Nollet’s generation of the first bitstream and implementing of the first fragment, Mukherjee’s SPM methodology, Ueda’s allocation request for additional resource(s), Kelem’s self-healing operations and Suaris’ re-implementation operations into Subramanian’s computing system for the benefit of automatically identifying the data that should be configured on the device, as well as improving the flexibility in the use of resources (Nollet, [0010]), automatically reaching an optimal physical hardware design (Mukherjee, [0015]), properly detecting insufficiency of allocated resource(s) (Ueda, [0038]), implementing a robust integrated circuit architecture that is capable of significant resiliency (Kelem, col. 3, ll. 21-23), and improving the design (Suaris, [0037]) to obtain the invention as specified in claim 6.

As per claim 7, Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 6 above, where Nollet, Mukherjee and Ueda further teach/suggest the method further comprising: generating an additional Nollet, [0065]; [0075]; [0079]; [0084]; [0094]; [0117]; Mukherjee, Fig. 5; [0015]-[0019]; [0032]-[0035]; [0042]-[0043]; and Ueda, ([0034]-[0038]). 

As per claim 8, Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 6 above, where Subramanian and Nollet further teach/suggest the method further comprising sending a session command from the first cluster to a second cluster (e.g. signal: [0094]-[0097]; and [0116], Subramanian) coupled to the first cluster to establish a login session in the second cluster for the first cluster to communicate with the second cluster for requesting the application to be loaded into the second cluster (Subramanian, Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; [0216]-[0220]; and Nollet, [0020]-[0021]; [0058]; [0075]-[0079]; [0084]; [0094]; [0117]; and [0136]). 

As per claim 9, Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 6 above, where Subramanian, Nollet and Mukherjee further teach/suggest the method further comprising: searching the first cluster and a second cluster coupled to the first cluster based on a multi-plane scope and a target scope for the reconfigurable resources to implement the application, the multi-plane scope indicating whether the searching is performed not only in the first Subramanian, Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; [0216]-[0220]; Nollet, [0020]-[0021]; [0058]; [0075]-[0079]; [0094]; [0136]; Nollet, [0020]-[0021]; [0058]; [0075]-[0079]; [0084]; [0094]; [0117]; [0136]; and Mukherjee, Fig. 5; [0015]-[0019]; [0032]-[0035]; [0042]-[0043]), wherein the first and second clusters would have been searched for configuration/reconfiguration. 
 
As per claim 10, Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 6 above, where Subramanian, Nollet and Mukherjee further teach/suggest the method comprising wherein the reconfigurable resources include a combination of programmable logic blocks or interconnects (Subramanian, Fig. 2A-2F; [0045]; [0061]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; [0216]-[0220]; Nollet, [0020]-[0021]; [0058]; [0075]-[0079]; [0084]; [0094]; [0117]; [0136]; and Mukherjee, Fig. 5; [0015]-[0019]; [0032]-[0035]; [0042]-[0043]).

As per claim 11, claim 11 is rejected in accordance to the same rational and reasoning as the above rejection of claims 1 and 6, wherein claim 11 is the computing system implementing the method of claims 1 and 6.



As per claims 16-20, claims 16-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 6-10, wherein claim 16-20 is the computing system implementing the method of claims 6-10.
III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        February 19, 2021